DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 now sets forth that the locking device is melted.  Claim 9 recites that the device “deforms”.  The specification sets forth that the locking device melts or deforms, but does not disclose that both melting and deformation take place. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 6-8, 10-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doane et al. (USP 5,819,854) in view of Zhao et al. USP 9,447,655).  
	With respect to claim 1, Doane et al. disclose a system for use in a wellbore, comprising: a member (20) convey able downhole, the member including a bore therethrough (inside of 20) and a recess (106) on an outer surface of the member; a component (holder 102) of the member configured to perform an action in the wellbore (see column 4 lines 5-22); a potential energy source (100) of the member for activating the component; a locking device (104/108) that fits in the recess in a solid state to constrain the potential energy source from activating the component; and a heat source (resistor wire – see column 14 lines 31-44) to be activated at the axial location to generate heat that passes through the member to change the locking device from the solid state to an at least partially melted state (see column 14 lines 31-44), wherein the locking device in the at least partially-melted state allows the potential energy source to activate the component (see column 14 lines 31-44).  Doane et al. does not disclose that the heat source is configured to be run through the bore to an axial location of the locking device.  Zhao et al. disclose a heat source 212 which is lowered into a member 
	With respect to claim 2, Doane et al. disclose wherein the potential energy source is at least one of: (i) a spring (100); (ii) a hydraulic device; (iii) a magnet.
	With respect to claim 3, Doane et al. disclose a dog as a locking device.  In view of the admitted prior art that shear screws and shear pins are well known locking devices, it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the locking dog with a shear screw or shear pin for the predictable result of locking the housing to the body until desired to move them.
	With respect to claim 6, Doane et al. disclose wherein the potential energy source activates the component by moving the component from a first location of the member to the second location of the member (see column 4 lines 31-44).
With respect to claim 7, Doane et al. disclose wherein the first location is separated from the second location by one of: (i) axially (see figures 3 and 9); (ii) circumferentially; and (iii) radially.
With respect to claim 8, Doane et al. does not disclose a liner hanger.  However, it would be obvious to try the actuation system of Doane et al. with a liner hanger, because the technique for improving actuation of liner hangers was part of the ordinary capabilities of a person of ordinary skill in the art.
With respect to claim 10, Doane et al. disclose a method of placing a member in a wellbore, comprising: running the member (20) downhole (see figures 1-4), the 
With respect to claim 11, Doane et al. disclose wherein the potential energy source is at least one of: (i) a spring (100); (ii) a hydraulic device; (iii) a magnet.
With respect to claim 12, Doane et al. disclose a dog as a locking device.  In view of the admitted prior art that shear screws and shear pins are well known locking devices, it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted the locking dog with a shear screw or shear pin for the predictable result of locking the housing to the body until desired to move them.

	With respect to claim 16, Doane et al. disclose wherein the first location of the member is separated from the second location of the member by one of: (i) axially (see figures 3 and 9); (ii) circumferentially; and (iii) radially.

Allowable Subject Matter
5.	Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments, filed March 24, 2021, with respect to the rejection(s) of claim(s) 1-16 under Fay in view of Zhao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doane et al., as noted above.
It is taken to be admitted that shear pins and shear screws are well known locking devices as Applicant has not timely traversed the Examiner’s statement of Official Notice.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/           Primary Examiner, Art Unit 3672